                                                                                                                                 THIS IS A COPY
DocuSign Envelope ID: 611A59B3-CD55-48F2-821C-2F7080F152CA
                                                                                                                                 This is a copy view of the Authorative Copy held
                                                                                                                                 by the designated custodian



                                                       LOAN AND SECURITY AGREEMENT
      The undersigned debtor. moaning all debtors jointly and severally ("Debtor"), to secure the obligations set forth herein grants to the Lender named below (with its
      successors and assigns. "Lender") under the terms and provisions of this agreement (this "Agreement") a security interest in the following property (with all present and
      future attachments, accessions, accessories. replacement parts. repairs and additions or substitutions, "Equipment"):

           Year                Manufacturer                   Model                                   Description                                    Serial Number
                                                                                     VNL-SEf~IES: VNL64T/780 SLPR 189"BBC
           2016                   VOLVO                   VNL-SERIES                                                                            4V4NC9EH3GN962102
                                                                                         CONV CAB SBA TRACTOR


                               PAYMENT SCHEDULE                                                                       USE OF PROCEEDS
       Debtor promises to pay Lender principal plus Interest and any administrative             Lender Is hereby irrevocably authorized        and directed to disburse the
       fcc set forth below (the "Total Amount") of $180.399.00 in 60 installments as            proceeds of this Agreement as follows:
       follows:                                                                                   ~                     Payee (Name and Address)
        (a) $3.006,65 on DECEMBER 1, 2015 and a like sum on the like date of each
        month thereafter until fully paid.                                                        $151,566.00           WESTSIDE TRUCKS LLC
        (b) In irregular installments   as follows:                                                                      1213 N ZARAGOZA RD
              of Payments        Payment Amount              Payment Date                                               EL PASO, TX 79907
        provided, however, that the final installment shall be in the amount of the
        then remaining unpaid principal balance plus any and all other accrued and
        unpnld interest and other sums due hereundar.

        The Total Amount nnd the monthly payment amounts arc calculated based on
        (I) the assumption that all payments will be receivod when due, (II) Interest
        accmal at i1nlnterest rate of 6.89% per annum, (iii) the administrative fee, if
        any, spread over the life of the loan, and jlv) a 360.day year of twelve 30-day
        months.lntcrest will accrue and be payable based on (i) such rate, (i1)a 360-
        day year, (iii) the assumption that each scheduled monthly payment period
        consists of 30 days, and (iv) the nctual day of receipt of funds by Lender. The
        tatii" cos f credit includes such accrued Interest and the administrative fee
        01 250.00 equating to an annual percentage rate of...2J!lli.        Early or late
        pny'        mny affoct tho total amount payable hereunder, due to changes in
        accrued interest <tnd payment of delinquency ch<trges, it applicable.                   Dlsblll'semenls      be made In Lender's name on Debtor's behalf or in
        DELINQUENCY: FOR EACH INSTALLMENT NOT PAID WHEN DUE, DEBTOR                             Debtor's name. Disbursement in accordance with Ihe above instructions or any
        AGREES TO PAY LENDER A DELINQUENCY CHARGE CALCULATED ON THE                             written supplement to Ihese instructions will constitute payment and delivery to
        AMOUNT OF SUCH INSTALLMENT AT THE RATE OF 5% OF SUCH                                    and receipt by Debior of all such proceecJs.
        INSTALLMENT IF NOT PROHIBITED BY LAW, OTHERWISE AT THE HIGHEST
        RATE THAT DEBTOR CAN lEGALLY OBLIGATE ITSELF TO PAY ANDIOR                              PAYMENT ADDRESS: All amounls payable under Ihls Agreemenl oro
        lENDER CAN LEGALLY COLLECT.                                                             payable <IILender's address shown bolow or at such olller address as Lendol
                                                                                                may spocify from time to limo in writing. All written communication
                                                                                                concerning disputed amounts, including any check or other payment
                                                                                                instrumnnt that (I) lndientes that the written payment constitutes
                                                                                                "payment in full" or is tendered as full satisfaction of a disputed amount
                                                                                                or (II) Is tendered with other conditions or limitations (collectively a
                                                                                                "Disputed Payment") mllst be mailed or delivered to us at the address lor
                                                                                                billing inquiries shown on the invoice or statement and not to the
                                                                                                payment addrass.


       1.0      THE EQUIPMENT
       1.1      Disclaimer. LENDEH MAKES NO liEPI<I:SENTATIONS OR WARRANTIl;S, EXPRESS OR IMPLIED, AS TO THE QUALITY. WOI~I<MANSHIP.DESIGN,
       MEI~CHANTABILlTY, SUITABII_ITY, OR FITNESS OF THE EQUIPMENT FOR ANY PARTICUI.AR PURPOSE, Ol~ ANY OTHER REPRESENTATION OR
       WARRANTY WHATSOEVER, EXPRESS OR IMPLIED. Debtor's obligatiol1s hereuncler eIre absolute al1d unconditional notwithstanding Ihe exislcllce.tocallon
       condilion of any item 01Equipment or its suitability for use in Debtor's business.
       1.2      Equipment. Receipt and Usc. Debior wi.mants and agrees thot: the proceeds of the loan and the Equipment will be used solely for Ilusiness and commorcial
       purposes;1he Equipment is free from and will be kept free from all liens, claims, security Interests and encumbrances olher than lha! crealed hereby; Debtor wiilnot,
       without Lender's prior written consent. sell, rent, lend, encumber. pledge. transfer, secrete or olherwise dispose of ony of Ihe Equipment, nor will Deblor permit any
       s~lchact; the Equipment will be maintained in good operating ccndition, repair and appoamnce. and will be used and operotad with care. only by qualified personnel in
       the regular CaUl'S£) of Deblor's business; the Equipmont shali remain personal property and not become part of any real property regardless of the manner of afnxalion;
       Lender may Inspect the Equipment and ali books and records relating to the Equipment or Deblor's performance under this Agreement al all reasonable Urnesand
       from time to lime: Ihe Equipment will be kept at Debtor's place of business which is indicated immediately below Debtor's signature and wlll not be removed from said
       location without tile prior written consent of Lender, except that an item of Equipment may he used away from said location in Ihe regular course of Deblor's business
       provided that (a) such lIem is not removed from the Uniled Stales (except for occasional use In Canada), and (ll) if such Ilem Is not relurned to said location within 30
       days, Debtor will immediately upon lender's request and each 30 days tl1ereaf1eruntil the item is relurned report Ihe then curren I location Ihereofto Lender in writing.
       1,3      insurance. Debtor shall at all limes bear all risk of loss of, damage to or destruction of the Equipment. and sllall notify Lender If any of the Equipment is iost,
       damaged or destroyed. Dehtor agrees 10main lain insurance on the Equipment for the actual cash value thereof and for Ihe life of this Agreement, covering all risks of
       physical loss or damage and such other risks as Lender may require, In form and amount and with insurers chosen by Deblor and satisfactory to Lender. Debtor
       agrees to deliver promptiy to Lender certificates or, il requested, pellcir~s of insurance satisfaclory to Lender, each with a slandard long-form loss-payable
       endorsement naming Lender, its agent or such olher parly as Lender may from lime to time instruct. and its successors and assigns, as loss-payee as their Interests
       may appear. Each policy shall provide lhat Lender's interest therein will not be invalidated by the acts, omissions or neglect 01anyone other than Lender, and shall
       provide thai coverage may not be canceled or altered by the insurer excepl upon 30 days prior writlen notice to Lender. Lender's acceplance of policies In lesser
       Pngo 1 of 5 of Loan and Securily Agreement datlld OCTOBER 15.2015 between COMPLETE DISTRIBUTION SERVICES. INC. (Debtor) and TRANSPORTATION               TRUCK AND
       TRAILER SOI.UTIONS. LLC (Lender).
       621697 - Fund off Inx

                                                                        ORIGINAl. FOR GE CAPITAL
                                                                                                                                         THIS IS A COPY
DocuSign Envelope ID: 611A59B3-CD55-48F2-821C-2F7080F152CA
                                                                                                                                         This is a copy view of the Authorative Copy held
                                                                                                                                         by the designated custodian

       amounts or risks will nol be a waiver of Debtor's foregoing obligation. Debtor assigns to lender all proceeds of any physical damage insurance maintained by Debtor
       with respect to the Equipment and any and all returned premiums, up to the amount owing hereunder by Debtor. Debtor directs all insurers to pay such proceeds
       direclly to lender and authorl7.es Lender to endorse Debtor's name to all remittances without the joinder of Debtor.
       1.4       Compliance With Law. Debtor shall comply with all laws, rules and regulations applicable to Debtor and/or the operation olthe Equipment, including without
       limitation. the USA PATRIOT Act and all lawS, rules and regulations relating 10import or export controls, anti-money laundering and terrorist financing.
       2.0       SECURITY INTEREST
       2.1       Security Interest. Debtor hereby grants to Lender a first priority security interest in lhe Equipment to secure (a) payment of the iotal Amount and all olher
       obligations of Debtor to Lender under this Agreement, (b) the paymenl and performance of all olher debts, liabilities and obligations of Debtor of every kind and
       character. whelher now existing or hereafter arising, 10Lender. whether under this Agreement or any other agreement. and (e) the payment and performance of all
       debts, liabilities and obligations of Debtor of every kind and character, whether now existing or hereafter arising, to each of Lender's Affiliatos ("liabilities"), For the
       purposes of this Agreement, an "Affiliate" of any party moans and includes any direct or indirect parent, subsidiary or sister entity of that party and any successor or
       assign of any of them. Anysullls at any lime owing to Debtor and in the possession of Lender or any such Affiliate shall secure the liabilities of Debtor to lender and
       any Affiliate of lender. Upon any assignment of this Agreement by lender. the security Interests granted heroin will be assigned to and inure to the benefit of suet]
       assignee and the Affiliales of such assignee. The security Interests granted herein shall continue 10 be effective regardless of any retaking or redelivery of the
       Equipment to Debtor.
       2.2       Perfection and Preservation of Security Interest. Debtor agrees. at its own cost and expense: to do everything necessary or desirable to perfect and
       preserve the security interests granted hereunder; to extinguish or defend any action, proceeding or claim affecting the Equipment; and to pay promptly any taxes,
       assessments. license fees and other public or privato charges when levied or assessed against the Equipmenl or Ihis Agreement. Debtor authorizes Lender or any
       officer, employee or designee of Lender to file a financing slatement describing the Equipment for itseif and as representative of its Affiliates. Debtor agrees to e~ecute
       and deliver 10Lender. upon Lender's request. such documonts. records and assurances as Lender deoms necessary or advisable to confirm or perfect tho security
       interest in the Equipment and lender's rights hereunder.
       2.3       Location of Dobtor, (i) If Debtor Is a registered organization. ils slate of organizaHon is in the stale set forlh immodiately helow its signature on 1l1elast page
       of this Agreement and Debtor agrees that it will not change its form or state of organization without 30 days prior written notice to lender. (ii) If Debtor is an individual.
       his/her principal place of residence is at the address set forti' imrnediatelybelow his!11ersigna lure on 111l) last page of this Agreement and, if Debtor changes Debtor's
       principal residence, Debtor will notify Lender In writing of a change in his/her principat place of residence within 30 days of suCh change. Debtor agrees to relmbursc
       Londer for all costs Incurreci by lender related to Dny such change.
       3.0      ACCOUNT MANAGEMENT AND PAYMENT PROCESSING
       3.1      Application of Payments. All payments made by Debtor 10Lender pursu(lntlO this Agreement may be fJPpliodby Lender, in its sole ,'nd absolute discreHon,
       to delinquency Ch,.rges, interest and other such chbrgcs due hercunder. to prii1cipal due hereunder, and to <.nyother Liabilllles due hereunder or under any otl1er
       agreement, in any order and manner selected by I.ender. Debtor waives any right it.may have 10direct Ihe application of any payments made l,y lito lender, and
       Lender Illay at its option offset and deduct any liability or obligf:1tionof Deblor from any or all sums owed by Ilto Deblor.
       3.2       Debit Transactions. Lender Illay IlLlt shall nat be required to offer Debtor the option of paying any of Debtor's obligations to Lender through printect or
       electronic checks. drafts or ch<wges("Debit Transactions"). Each such Debit Transaction may be orally aull]orlzcd by Debtor, any repl'0sentaUveor officer of Dobtor
       any other party having access to or conlrol of the account upon which the Debit Transaction is to be charged. Debtor authorizes Lendel' or any officer, employee or
       designee of Lender to inillat.e Debit Transactions (rom Deblor's accounl in the orally authorized amount plus Londor's then Debit Tnlllsaction Fee. This aulhorization
       rI1LlYbe canceled at any time by Debtor giving at least three businoss days' prior written noliee 10Deblor's bank and Lcnder. Deb lor authorizcs Lender to substitute a
       Doblt Transaction for any check or oliler remillancc submitted by Debtor in Ihe amount o( that romittanco. Payment by Detli! Transactions Is not required by Lender nor
       is Its usc a (aclor in Ihe approval of credit.
       3.3       Acceptable Forms of Payment/Payment Processing. Credit to Debtor's account may be delayed if pnymCilt is                         not received allho ad(ires;; inc!if'.atcdon
       the related invoice or (il) not accompanied /)y Debtor's Invoice number. Preferred forms of paymenl include direct debit, wires, company checks and certified checks,
       Payment in Any other lorm may delay processing or be returne(1 to Delltor. Delayed creditll1ay causo Debtor to Incur a late paymont fee. All credit for paYll1cI11S                  01
       Del)tor's fJccoul)1Is subject to final payment by tl'e Institution on which the item of payment Was drawn. Debtor heroby agrees that any paymont, other than a Disputed
       Payment mnde by Deblor by remittance i;lnclreceiv(~d by Lender at an address other than Ihe address specified on the related invoice may be replacod, at Lendor's
       option, hy Lender with a subslilute written or electronic instrument of equal amounl and pmscl11cd to Debtor's fiMlncial institution for paymenl from the accounl
       referenced on Ille remittance frOn] Debtor.
       3.4       Returned Payments. If a chock. draft or other remitlonce sent by Debtor or a Debit Transoclion authori;;;ed hy Debtor is returned unpaid or rejected for any
       rca son olher than the lack of a woper enctorsement tlY Lender. the applicaHon of such payment to I)ebtor's liabilities will be reversed and Debtor shall immediately
       pay Lender the amounl of such returned payment. plus any delinquency charge accruing as the result of such rovenml. Debtor shall further pay Lender any r,\Ill0unt
       charged to Londer by any deposilary inslilution because of such return and fin additional handling charge In the amount of $20, or if applicable 1<'11'1          limits Of restricts
       the amount of such reimbursement and/or handling cllar!JC. the amounts chargeable under tl1isprovision will bo Iimltecland/or restricted in accordance with opplicable
       law.
        3.5      Authorization to Share Information. Lender may receive from and disclose to any Individual, corporation, business trust, .assoclation,company, partnership,
       joinl venture. or other enlity (collectively, the "Entity"), including. wllhout limiting the generality of the foregoing, any Affiliate of I.ender and any credit reporting agency
        or other enlity whether or not related to lender (or any purpose, information about Debtor's accounts, credit application and credit experience wilh Lender and Deblor
        authoriz'es any Entity to release to Lender or any Affiliate of Lender any information related to Debtor's accounts, credit experience and account information regarding
        Deblor. This shall be continuing authorization for all presont and future disclosures of Debtor's account information, credit application and credit
        experience on Debtor made by Lender, or any Entity requested to release such information to Lender.
       3.6       Maximum Interest Rate. The parties hereto intand 10comply wllh any applicable usury laws. Accordingly, they agree Il1r,t,any provisions in this Agreemont
       or any other agreemont, document or communication to the contrary notwithstanding, tI,ls Agreement shall in no event require the payment or pem)it the collechon of
       interest or any amount in the nature of Interest or fees (collectively "Interest Amounl") in oxcess of lhe maximum anlOunl permitted by applicable law as now or
       hereafter construed by a court of competent jurisdiction. If any such excess Interest Amount Is contracted for, charged or received pUfSuantto this Agreement, or if all
       o( the principal balance under this Agreement shall be prepaid, or if the maturity of any amount under this Agreement is acceterated, so that under any of such
       circumstances or any olher circumstance whatsoever the Interest Amounl contracted for, charged or reoeived shall exceed the maximum amount of inlerest permUted
       by applicable law as so construed, then in such event; (a) the Interest Amount hereunder shall be limited 10the maximum amount lawfully pennillod, and (b) any
       excess Interest Amount that may have been received shall, at lender's option. either be credited to Ihe unpaid principal batance of the loan as a prepoyment of
       principal. withoul any prepayment fee. or refunded to Debtor, and the effective interesl rate (laking into account all Interest Amounts) shall automatically be reduced 10
       the maximum lawful rate allowed under applicable law as now or hereafter construed by a court of competent jurisdiclion. Without limiting lhe foregoing. all
       calculations of the interesl rate (taking Into account all Interest Amounts) contracted for. charged or received with respect 10this Agreement which are made for the
       purpose of determining whether such rate exceedslhe maximum tawful rate, shall be made. to the fullest extent permitted by applicable law, byamorti7.ing. prorating,
       allocating and spreading in equal parts during the period of the full slated lerm of the indebtedness, all Interest Aniounts at any time contractet:( for, charged 10nr
       received from Deblor in connection with such indebledness.                                                                                             '
       4.0       PERFORMANCE BY LENDER

       Page2 of 5 of Loanand SocurilyAgreemonldotedOCTOBER15.2015belweenCOMPLETEDISTRtBUTIONSERVtCES.INC. (Debtor)andTRANSPORTATION
                                                                                                                                  TRUCK AND
       TRAtLERSOLUTIONS,LLC(lender).
       621697 - Fund off fax

                                                                            ORIGINALFORGE CAPITAL
                                                                                                                                             THIS IS A COPY
DocuSign Envelope ID: 611A59B3-CD55-48F2-821C-2F7080F152CA
                                                                                                                                             This is a copy view of the Authorative Copy held
                                                                                                                                             by the designated custodian
       4.1       PerlOrmaiice.    If Debtor fails to perform any of its obligations hereunder, Lender may, bul shall not be obligated to, perform the same for the account of
       Debtor to protect the interest of Lender or Debtor or both, at Lender's option. Debtor shall immediately    repay to Lender any amounts paid by Lender logelher with
       interest thereon at the rate payable upon acceleration   of Debtor's obligations under this Agreement. Performance    by Lender will not constitute a waiver of any default
       by Deb lor.
       4.2     Power of Attorney. DEBTOR HEREBY APPOINTS LENDER OR ANY OFFICER, EMPLOYEE OR DESIGNEE OF LENDER AS DEBTOR'S ATTORNEY-IN
       FACT TO, IN DEBTOR'S OR LENDER'S      NAME: (a) PREPARE.   EXECUTE AND SUBMIT ANY NOTICE OR PROOF OF LOSS IN ORDER TO REAliZE                    THE
       BENEFITS   OF ANY INSURANCE     POLlCY INSURING THE EQUIPMENT;    (b) PREPARE, EXECUTE AND FILE ANY AGREEMENT,             DOCUMENT,      FINANCING
       STATEMENT,   TITLE APPliCATION,   INSTRUMENT    (OR ANY OTHER WRITING OR RECORD) THAT, IN LENDER'S OPINION, IS NECESSARY                TO PERFECT
       AND/OR GIVE PUBLIC NOTICE OF THE INTERESTS          OF LENDER IN ANY EQUIPMENT;     AND (c) ENDORSE      DEBTOR'S     NAME ON ANY REMITTANCE
       REPRESENTING     PROCEEDS OF ANY INSURANCE RELATING TO THE EQUIPMENT OR THE PROCEEDS OF THE SALE, LEASE OR OTHEH DISPOSITION                       OF
       THE EQUIPMENT     (WHETHER    OR NOT THE SAME IS A DEFAULT HEREUNDER).       This power is coupled wilh an Interest and is irrevocable as long as any
       liabilities    remain unpaid.
       5.0           DEFAULT   AND REMEDIES
       5.1          Events of Default. Time is of the essence. An event of default shall occur if: (a) Debtor fails to pay ,"Ihen due any amount owed byillo Lender or any Affiliate
       of Lender under this Agreement; (b) Deblor ora Guarantor fails 10 pay any Liabilities when due 10 l.ender or any Affiliate of Lender or is otherwise in default under any
       other document, agreement or instrument; (c) Debtor or a Guarantor defaults under the terms of any secured indebtedness                      or indebtedness      of a material amoLint 10
       any other party; (d) Debtor or a Guarantor fails to perform or observe any other IeI'm or provision to be performed or observed by it hereunder or under any olher
       instrumenl or agreement furnished by Deblor Dr a Guarantor 10, or otherwise acquired by, Lender or any Affiliale of Lender; (e) (i) Debtor or a Gu"rantor becomes
       insolvenl, ceases 10 do business as a going concern. makes an assignment for the benefll of creditors. or takes advantnge of any law forlhe relief of debtors. or (II) a
       petition in bankruptcy or for an arrangement,      reorganization, or similar relief is filed by or against Debtor or a Guaralltot, or (iii) any property of Oeb:oror a Guarantor is
       allached, or a trustee or receiver is appoinled lor Debtor or a Guarantor or for subst:;mlial port of Its property, or Debtor or a Guaranlor applies for such appointment: (f)
       any of tile Equipment is lost or dcstroyed: (g) tl1ero shall occur an appropriation,       confiscation, retontion, or seizure of conlrol, custody         possession of any Equipmenl
       by any governmental       authority, governrnental   agency or instrumentality    (such entities, agencies and inslrumentalitios,        collectively, "Governmontol        Authority"); (h)
       Debtor or anyone in tile control, custody or possession of any Equipmenl is accused. alleged or charged by any Governmental                      Authority to have used Bny Eqllipmonl
       in connection with Ihe commission or any crime (other (han a misdemeanor             moving violation); (.) there shall be a material adverse change in any of lhe (A) condition
       (flnnncial or olherwise), business performance,       prospects, operations or properlies 01 Debtor 01'a GU<Jl'ontor,          legality, v<Jlidity 01' enforceablflly  of lhis Agreement..
       (C) pCliection or priority of the tien granted in favor of Lender pursuanl. to this Agreement,            or (D) abilily of the Deblor to repay the indebtedness             or perform lis
       olllig<:ltions under this Agreement;       rights and fCmedies of Londer under this Agreement are impaired; (k) there shall he a death of mnjority owner of Debtor or n
       Guar<.mtor, or Ihoro sr,alll)o a death of the Dehtoror a Guarantor. if an individual; or (I) thero shall be any lien, claim or encumbrance              on any of Ihe Equipment except
       in favor of Lendor or as olherwise granted herein.
       5.2        Remedies.   Upon the occurrence of an event of dolaull. and at any time thereafter as long as tho default continues, Lender mflY, at its option, wltl1 or without
       notice 10 Deblor (I) declare Ihis Agreement     to be in default, (ii) declare lhe indebtedness      hereunder to I)e immediately due and payable, (iii) declare all oU1er dobls then
       owing by Deblor to Lender to bo immediately        clue and payable. and (Iv) exercise all of Iho rights and remedies of a secured party under the Uniform Commercial Code
       and any other applicable laws, including the right 10 require Debtor to assemble tho Equipment and deliver it to Lendor at a place to be designated by Lender and to
       enter any promises where the Equipment          may 1m without judicial process and lnke possession thereof. Any property other tMn Equipmcnllhalls                   in or upon tile
       Equipment at 1I1e time of repossession      Illay be taken and held without liability. Any roquirement           thai Lender g.ive reasonable   notice regarding the safe or other
       disposition of Equipment will be mot if such notice is moilod 10 Deblor at lis last known address at lonsllen days before such sale or other disposilion. Lender may
       dispose of any Equipmenl at a public or privale sale or at auelion. Lenderl1lay           buy at any sale f.ll1d become lhe owner of the Equipment. Deblor agrees tllal Lencler
       mny bring legnl proceedings to enforce Ihe paymenl and performance              of Oeblor's obli£lolions hereunder in any court in the Stale sl10wn in Lender's add ross sollotlh
       l1eroln, ami service of process may be made upon Debtor by mailing              copy of the summons to Det)lor at its address shown 11erein. Debtor shall also pay to !.ender all
       e~pcnses of retaking. holding. preparing for sale, seiling and 1110like, Including withoullln1i1ation         (13)1110reasonable fees pf any atiornoys retainod by I.ender, and (b)
       nil olher 10£101expensos incurred by Lender. I)oblor agrees Illat Dehlor is liable lor any deficiency remaining after MY disposition of Equlpmont nflor clefault. Lender
       may sell tile Equlpmcnt without giving any warranties as to the Equlpmcnt. Lender may disclaim any warranties of litie, possession. quiet enjoymcnt, or tile like. This
       procedure will not be considered 10 adversely affect the commcrcial            reasonableness     of any sale of the Equipment.
               Acceleration    Interest      Debtor agrees 10 pay Lender, upon accelcmtion    of the above indebtedness, Interest on all sums then owing hereunder al the rate of 1
       1/2% por 1110nth If not prohibited    by law, otherwise at the hlghesl rate Delltor can legally obligate itself to payor Lender can legally collect under applicable law.
       6.0           PREPAYMENT
       6.1        Partial Prepayment.    (a) Debtor does not have the right 10 propayonly a pOr/lon of tile Ilalance of this Agreement prior to malurily. (b) If there rouesevemlunils
       subject to this Agreement and Lender either (i) requires (as a result of a casualty loss) or (Ii) permits all Indebtedness    lhal relatos 10 a specific unilio be pnid in full,
       Lender will Apply the proceeds Identified as relating thereto 10 the Ilalance due uncler Illis Agreemenl          and rescheclule tho remaining indebteclness         under tllis
       Agreement over the then remaining tCim. (c) If Lender receives one or more remlttancc(s)          in 8n aggregate Dmountln excess of the amounts then due and unpaid
       under Ihis Agreement (olher than GnyamolJl1ls paid pursuanl to 6.1 (b) above) ("Excess Hemillances")          Lender may, al its option: (I) apply any portion of such Excess
       Remittances (A) in payment of obligations then due or past due under any other agreement Debtor has with Lender. (B) to Ihe balance due undor tllis Agreement in
       any manner solecl.od by Lender, wi 111or without rcscl1edullng the remaining Indebledness     over the then remaining lerm; or (i1)rolurn such exccss omount 10 Oeblor at
       lis lasl known acldrass. (d) If Lender permlls Deblor to make a partial prepaymenl pursuant to clause {b)(ii} of this Section, Debtor agrees Ihat it will at the lime of such
       prepayment pay a prepaymenl fee equal 10 Ihe pro rala portion of Ihe prepayment fee tllat would have been paid pursuant to Section 6.2 below if Debtor had prepaid
       the indebtedness     under lhis Agreement in full, com puled based on the percentage of Ihe outstanding Total Amounl being prepaid (for purposes of calculaling lhe
       outstanding Total Amounl, no effect shall be given to any prior prepayments).
       6.2         Prepayment    in Full, Sullject to Ihe terms of this provision, Debtor may prepay the indebtedness     under this Agreement In full (bul nolln part) at Any timo, so
       long as Debtor is not in default hereunder. If the prepayment Is made prior to the last twelve monlhs of the contract, Debtor shall pay a prepayment fcc equal to the
       lesser of (a) (x) 1 of Ihe Total Amount outstanding         as of the dale 01 prepayment (for purposes of Ihis calculation, no offect shall be given to any prior prepaymenls)
       l11ulliplied by (y) the numl)er of full twelve-month   periods remaining IJntillhe originally scheduled or laler extended due date of the final installment payable under this
       Agreement as of prepayment. and (b) tho maximum prepayment and/or acquisition charge aliowecl by applicable law. Debtor and Lender acknowledge and !'loree Ihat
       the prepayment fee is a reasonable estimate of the actual or anlicipated harm suslained by Lender for Debtor's prepayment of the Total Amount. Debtor agrees that
       all accrued and unpaid late charges and other amounts due from Deblor uncler Ihis Agreement will be paid concurrently                with any such prepayment.
       7.0           ASSIGNMENT        AND GENERAL     PROVISIONS
       7.1     Chattel Paper. The only copy of this Agreement   thai constitutes "Cl1attel Paper" for all purposes                  of the Uniform    COlTImerclal   Code is the copy marked
       "ORIGINAL   FOR GE CAPITAL"    which is delivered to and held by GE Capital.
       7.2        Assignment    and Waiver. This Agreement may not be assigned by Debtor without tl1e prior written consent of Lender, Lender may sell, transfer or assign any
       or all rights under this Agreement or sell participations herein without notice to, acknowledgment  of, or consent from Deblor. Debtor hereby (a) consents to such
       assignment or partiCipation and agrees not to assert against Londer or any such assignee or participant any claims, counterclaims, claims in recoupment. abatement,
       reduction, defenses, or sel.-offs for breach of warranty or for any othel' reason which Debtor could assert against Lender. any such assignee or particlpanl or the
       manufacturer     of the Equipment, except defenses which cannol be waived under the Uniform Commercial        Code; and (b) agrees 10 make and/or settle any and all

       Page 3 of 5 of Loan and Security Agreemenl dated OCTOBER 15,2015 between COMPLETE DISTRIBUTION SERVICES, INC. (Dobtor) and TRANSPORTATION                              TRUCK AND
       TRAILER SOLUTIONS. LLC (Umder).
       6?1697 - Fund off rax

                                   t                                          ORIGINAL FOR GE CAPITAL
                                                                                                                                            THIS IS A COPY
DocuSign Envelope ID: 611A59B3-CD55-48F2-821C-2F7080F152CA
                                                                                                                                            This is a copy view of the Authorative Copy held
                                                                                                                                            by the designated custodian

       claims with regard to the Equipment directly and exclusively against and with the manufacturer.      Debtor agreeslhat no assignee or participant will have any obligations
       or liabilities under this Agreement to Debtor or to any other person by reason of any assignment or participation.     Debtor Ilereby waives any right of set-off Debtor may
       now or hereafter have against Lender or any assignee of or participant in this Agreement.       Upon Lender's assignment of Lender's entire interest in this Agreement,
       Lender shall be relieved. from and after the date of such assignment, of any liability for the periormance   of any obligation of Lender contained in this Agreement or any
       document executed in conjunction with this Agreement.
       7.3        General.     (a) Waiver of any default sl1all not be a waiver of any other default. (b) All of Lender's rights are cumulative and not altemative. (c) No waiver or
       change in this Agreement shall bind Lender unless in writing signed by one of its authorized representatives.                    (d) Any provision hereof contrary to, prohibited by or
       invalid under applicable laws or regulations shall be inapplicable         and deemed omitted herefrom, but shall not invalidate the remaining provisions hereof. (e) Debtor
       authorizes    Lender to correct patent errors herein and to make changes to this Agreemenl                or to any related schedule that benefit Debtor. In addition, if the funding
       amount Debtor requests Lender to disburse exceeds the principal port.ion of the Total Amount due to changes in calculation of taxes, configuration of the Equipment or
       other factors arrecllng the cost of the Equipment, and if such an increase is wilhinlhe           limits of Lender's credit approval, Debtor authorizes Lender, upon wriUen nollce
       to Debtor. 10 increase the principal portion of the Total Amount by not more than fifteen percent and adjust the Total Amount and the inslallment amounts pal'able
       under this Agreement or any related schedule accordingly. (f) Any captions to the provisions of this Agreement are for convenience                     only and do notllmil or affeclthe
       application or interpretation of this Agreement.     (g) All of the terms and provisions ofthis Agreement shall apply to and be binding upon Debtor and its heirs, personal
       representatives.     successors and assigns and shall inure to the bcnefit of Lender and its successors and assigns. (h) The acceptance by Lender of any remittance from
       a party other Ulan Debtor shall in no way constilute Lender's consent to the transfer of any of the Equipment 10 such party. (i) Debtor represents and warrants thai
       there is no material pending or threatened investigation         by any govornmental     authority, litigation or other legal proceeding against or involving Debtor. (j) So long as
       any of the Liabilities remains unpaid or unperformed,        Debtor will provide Lender willl such financial information as Lender may reasonably requesl, Including copies of
        Debtor's financial statements within 30 days of the end of each of Debtor's fiscal quarters and within 90 days after the end of each 01 Debtor's fiscal years. Such
        financial statements shall be prepared in accordance          with GAAP and on the same basis (reviewed. audited. etc.) as Debtor's financial statoments are currently
       prepared unless advised by Lender otherwise. at which time Debtor will comply with Lender's request. Debtor represents and warrants Ihat all financial stalemonts
       delivered will present fairly the financial condition and results of opera lions and cash fiows of the Debtor as of the dates thereof and for the periods then ended. (k)
       Lender may pay lees to or receive fees from the seller or manufacturer           of the Equipment.. a broker, or other third party in connection with this AgreemeM.          Such fees
       may affect the rate, terms and Debtor's total cost hereunder. (I) Deblor hereby agrees to indemnify, dofend and hold harmless Londer and its Affiliates and respective
       principals, directors, officers. employees, representatives,        agents and third-party advisors from And against any and all losses; disputes, claims. OXPonses (including.
       withoul limitation. legal expenses),      damages and Iiabililies of whatsoevor         kind and nature arisinn out of, in connection          with, or (elating to the Equipment.     this
       Agreement or any othor documenl related hereto. If allowed by l<lW, the leg,,1 expenses shnllinciude                Ihe amount of any flal file. relainer, conlingenl fee or the hourly
       charges of any attorney re1ained by Lender in enfOI'Cing any of Lendor's righls hereunder or In tho prosecution or defense of any litigation related 10this Agreement or
       the transactions contomplated       by this Agreemenl.    This indemnification    sh,,1t survive tho termin"tion     or expiration of this Agreement.
       7.4    Addltlonnl Covenants and Oral Agreement. THIS WI~ITTEN AGREEMENT   REPRESENTS    THE FINAL AGREEMENT   BETWEEN THE I'ARTIES AND
       MAY NOT BE CONTRADICTED        EVIDENCE OF I"I~IOR, CONTEMPORANEOUS,    OR SUBSI::OUENT ORAL AGREEMENTS    OF THE PMTIES. THERE ARE NO
       UNWRITT1::'N OI~AL AGREEMENTS    BETWEEN    THE PAlnIES.
               Waiver of Trial By Jury. LENDER ANI) DE8TOR HEREBY WAIVE ANY RIGHT TO TRIAL 13YJURY IN ANY ACTION RELATING TO THIS AGREEMENT,
       LENDER AND DEBTOR HEREBY, FOR THEMSELVES,           THEIR SUCCESSORS       AND ASSIGNS. WAIVE ANY RIGHT TO SUE FOR OR COLLECT mOM THE
       OTHER PARTY ANY INDIRECT, SPECIAL, INCIDENTAL,       PUNITIVE OR CONSEQUENTIAL      DAMAGES OF ANY CHARACTEI~ AS A RESULT OF Of~ I~ELATING
       TO THIS AGREEMENT,      THE TRANSACTIONS    CONTEMPLATED     BYTHIS AGI'l.EEMENT Ol'l. THE ENFORCEMENT BY EITI-lEI'l. PARTY OF ITS RIGHTS UNI)ER
       THIS AGI'l.EEMENT EXCEPT TO TliE EXTENT THAT ANY SUCI-I DAMAGES ARE PROVEN TO I3E THE DII'l.ECT RESULT OF THE Gf'l.OSS NEGLIGENCE             OR
       WILLFUL MISCONDUCT        OF THE OTHER PARTY.
        7.6         Governing    Lawl Choice of Venue. Anything in this Agrecment 10 the contrary nolwithstanding,          the transacllons   contemplated     by this AgreC01cnlshalillC
        deemed approved "nd cntered into within tile State of Texas and all credit or other finr:U1cil'll accomll1Qdations         exlended by Lender under this Agreement shall be
        deemed extended Irol11 and subjoct to U1Claws 01 the Stale of Toxas (wlthoul regard to the conflicts of law principles of such Slate) regardloss of the location of Deblor
         01' Any of tile Equipment.     Any legal action or proceeding     with respect to Illis Agreement or 1110lransacliotlS     conlemplated    by this Agreement      511::111
                                                                                                                                                                                 be 11;ol19hl
         exclusively in the federal or sl::Jte courts localed lntl1c State of Tex(ls, and Debtor accepts lor Itself and in respect of Its property. genomlly I'lntluncondilionally.        the
        jurisdiction   of tho nforesnid courts; provldod, Ilowover, thai nOll1ing in Ihls Agreement shalilill1it or restrict Ille righl 01 Lender to cOlllmence any proceeding II, 1I1Q
         federal or statc courls located in the stalo in whicl1tl1c Equipment is located to Ille extent Lender deems suell proceeding necessary or advisable 10exercise remecluls
         nVl'lilnble undm tilis Agreemenl     or to commence      legal proceedings   or otherwise proceed againsl Deblor In any olher jurisdicllon.          I.emlor and Deblor horebI'
      •• urQvocably waive any objection. including any objection to the laying of venue or based on tile grounds of forum non conveniens                    that any of Ihern may now or
         herenfter have 10 tho bringing of any such acUon or proceeding in slIch jurisdicUons.
        7.7       Exccution    and Transmission      of Documontation.     Tills Agreement aM any SChedules, exhibits, annexes orrelalecl inslnJll1cnls (each I1n "Infitrumcnt")            will
        be created Bnd evidenced AS lollows: (i) we, Londer. will deliver to you, Deblor, an electronic or paper version of each Instrument; (ii) you will print find sign (and initial
       wl10re indicated). using either ink on paper (a "manual" signature) or, if instructed or expressly permitted by us In writing, by electronic or digitnlmoans           (an "clectronlc"
       signature), the slgnalure page of each sucilinstl'umenl        and deliver the same to us by electronic, facsimile or otller means; (iii) we '..viIIsign (electronically,   digitally or
       manually, at ouroplfon) each signaluro poge so delivered by you (il lhe Instrumenl requires our si9nature); and (Iv}we will attach each fully signed signature page 10
       8n electronic or printed paper copy of the applicable inslrument. You hereby represent and warranl that you Ilave not modified the Instrument sont 10you for signature.
        Upon your one-time requesl for a copy of any fully signed Instrument promptly after it ilas been produced by this process, we willl11akc Ihe snmo available to you IlY
       electronic or other means. Each Instrument produced by Ihis procoss will be conclusively presumed to be identical to tile version signed or initialed by you, and wo
       may (at our option) retain only a copy 01 sucl1lnstrumenl       and dispose of the version containing your manual signature. We both intend thai eaclllnstl'umenl            produced
       by this process sllall I)e for all purposes (Including perfeclion of security interests And admissibility of evidence) the sole original authenticated        Instrument; and 10tile
       extenl, if any. tllat any Instrument constitutes chaHel paper (as the term is defined in the applicllble Uniform COl11mercial Code), no security inlerestln such Instrument
       may be crealed through U1e lransfer or possession of any counterpart or copy thereof. otller than t11elnstrument prodlJced by this process. You ngree nol to mise as a
       defense to Ille enforcement of any Instrument that you execuled such Instrul11enl by electronic or digilalmeans           or used facsimile or other electronic means to Iransmit
       your signalure on such Instrument.       Notwllhslanding    anything to the contrary Ilerein, we reserve the righl to require you to sign any Instmment manually and to deliver
       to us an original of SUCll Instrument containing       your manual signature.




       Pnge of 5 of Lean and Security Agreement dated OCTOBEH 15. 2015 boWmen COMPI.ETE DISTRIBUTION SERVICES, tNC. (Debtor) and TRANSPORTATION TRUCK AND
       l'RAllER SOLUTIONS. LlC (lender).
       62169] - Fund off fax
       1.12T 912015
       Doc Request :          5001
       PRtCINGI;NGIN         59                                               ORIGINAL FOR GE CAPIl AI.
                                                                                                                                                   THIS IS A COPY
DocuSign Envelope ID: 611A59B3-CD55-48F2-821C-2F7080F152CA
                                                                                                                                                   This is a copy view of the Authorative Copy held
                                                                                                                                                   by the designated custodian

                                IMPORTANT                INFORMATION           ABOUT ESTABLISHING                    A RELATIONSHIP                 WITH GE CAPITAL
       To help the United States Government fight terrorism and money laundering, Federal law requires us to obtain, verify, and record information that identifies
       each person or business that opens an account or establishes a relationship. What this means for you; when you open an account or establish a
       relationship, we will ask for your name, street address, date .of birth, and Identification number, such as a social security number or taxpayer identification
       number. For businesses, we will ask for the business name, street address and tax identification number. Federal law requires us to obtain this
       information. We may also ask to see your driver's license or other Identifying documents that will allow us to identify you. We appreciate your cooperation.

                                                                    DELIVERY         AND ACCEPTANCE                  OF EQUIPMENT
                                                                        (Check Appropriate Box)
       Debtor's obligations and liabilities to Lender arc absolute and unconditional under all circumstances and regardless of any failure of operation or Debtor's
       loss of possession of any item of Equipment or the cessation or interruption of Debtor's business for any reason whatsoever.
           On OCTOBER 15, 2015, the Equipment being purchased wilh the proceeds of this Agreement was delivered to Debtor with all installation and other work
       nocessary for the proper use of the Equipment completed at a location agreed upon by Debtor; the Equipment was Inspected by Debtor and found to be in
       satisfactory condition in all respects and delivery was unconditionally accepted by Debtor.

          The Equipment being purchased wilh the proceeds of this Agreemenl has not yet been delivered to or accepted by Debtor and, upon delivery, Debtor agrees to
       execute such delivery and acceptance certificate as Secured Party requires.

           All of the Equipment was acquired               Deblor prior     Iho date horoof and was previously delivered to and unconditionally                  accepted by Debtor.


       Dated:         OCTOBER 15,2015                                                          Deblor(s) hereby acknowledge(s)           receipt of an exact copy of this contract.

       Lender:        TRANSPORTATION TRUCK AND TRAILER                                         Deblor:
                      SOLUTIONS, LLC




       Name:                                                                                   Name:

       Tille:     AUTHOI~IZEIJ SIGNI::R                                                        Tille:     PRESIDENT

                            300 E. JOHN CARPENTER FREEWAY                                      State of Organization:       _T_X                                                             _


                                 lI~VING, TEXAS 75062-2712
                                          (Cily. $1010    Zip                                  Principal Residence/Chief Executive  ice/Place of BLisiness:
                                                                                                                             11150 GATEWAY EAST

                                                                                                                                     El PASO, TX 79927


                                                                                               Billing/Invoice   Address:




                                                                                               When not in usc, the Equipment will be kept al:

                                                                                                                                   11150 GATEWAY EAST

                                                                                                                               EL PASO,            PASO, TX
                                                                                                                                           City.




       Pagn 5 of 5 of Loan and Security    Agreemelll    dated   OCTOBER   15.2015   bolwoen   COMPLETE     DISTRIBUTION     SERVICES,    INC. (Debtor)   and TRANSPORTATION   TRUCK   AND
       TRAILER   SOLUTIONS,      LLC (Lender).

      621697 - Flilid off fax
       1.12T 9/2015
       Doc Request;             01
